DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status
Claims 2-21 are currently being examined.  Claim 1 was canceled in a preliminary amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 2-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Broache et al (US Patent Application Publication No. 2015/0248589), in view of Stamm (US Patent Application Publication No. 2003/0142211), in further view of Negro et al (US Patent No. 8,542,930), and in further view of Wenzel et al (US Patent Application Publication No. 2003/0174891).
With respect to independent Claim 2, Broache et al discloses the limitations of independent Claim 2 as follows:
A system for inspecting containers on a continuously moving conveyor, the system comprising:	(See Par. 0068; Ref. Numerals 121(container), "conveyor"(conveyor--not shown)
a plurality of image acquisition devices positioned proximate an inspection location on a continuously moving conveyor,	(See Pars. 0068, 0074, 0078; Fig. 1; Ref. Numerals 119(image acquisition devices), 121(container), "conveyor"(conveyor--not shown)
wherein each of the plurality of image acquisition devices is adjustably oriented to acquire images of a plurality of containers moving along the conveyor from a different acquisition angle; and  (See Pars. 0043, 0068, 0074, 0078; Fig. 1; Ref. Numerals 119(image acquisition devices), 121(container), "conveyor"(conveyor--not shown)
a controller communicatively coupled to the plurality of image acquisition devices,  (See Pars. 0005, 0021, 0053; Fig. 1; Ref. Numerals 101(controller), 119(image acquisition devices)
wherein the controller comprises processing circuitry, and	(See Pars. 0044, 0048, 0053; Fig. 1; Ref. Numerals 101(controller), 103(processing circuitry)
a non-transitory computer readable memory coupled to the processing circuitry, the memory storing machine-executable instructions,  (See Pars. 0046, 0050, 0051, 0053, 0056; Fig. 1; Ref. Numerals 101(controller), 103(processing circuitry), 105(memory), 107(instructions)
wherein the machine-executable instructions, when executed on the processing circuitry, cause the processing circuitry to,  (See Pars. 0046, 0050, 0051, 0053, 0056; Fig. 1; Ref. Numerals 101(controller), 103(processing circuitry), 105(memory), 107(instructions)
for each of the plurality of containers, identify, from a plurality of images of the respective container, an image for container identification,	(See Pars. 0068-0070, 0074, 0078; Fig. 1; Ref. Numerals 119(image acquisition devices), 121(container), "conveyor"(conveyor--not shown)
wherein the image for container identification includes a first number of identifiable features that is higher than a second number of identifiable features in other of the plurality of images of the respective container,  (See Pars. 0035, 0041, 0056, 0070, 0071; Fig. 1; Ref. Numerals 125(identifiable features)
determine, based on a comparison between the identifiable features in the image for container identification with packaging pattern data for the plurality of types of containers stored in memory, whether a match condition exists between the respective container and the first type of container, and  (See Pars. 0035, 0041, 0056, 0070, 0071, 0121; Fig. 1; Ref. Numerals 121(container), 125(identifiable features)
responsive to determining that the match condition does not exist, cause actuation of a rejection device to remove the container from the conveyor.  (See Par. 0068; Ref. Numerals 121(container), "conveyor"(conveyor--not shown)
Broache et al, however, does not specifically disclose the limitation to adjust one or more settings for the plurality of image acquisition devices.  With respect to the limitation regarding adjusting one or more settings of the image acquisition devices, Stamm teaches the following:
adjust, based on a first type of a plurality of types of containers of the respective container, one or more settings for the plurality of image acquisition devices,	(See Pars. 0012, 0013, 0028, 0032; Fig. 1; Ref. Numerals 4,7(image acquisition devices), "zoom focus"(settings)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Broache et al with the teachings of Stamm to have the capability to adjust settings of the image acquisition devices in order to ensure that the imaging devices can obtain quality images of identifiable features of objects as they are being moved along a conveyor.  A person with skill in the art would be motivated to incorporate the teachings of Stamm because they are a known work in the same field of endeavor (ie, adjusting the settings of a plurality of image acquisition devices) which would prompt their use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Broache et al nor Stamm disclose the limitation related to ranking images with respect to the number of identifiable features obtained in the images obtained by the image acquisition devices.   With respect to that limitation, Negro et al teaches the following:
wherein the image for container identification includes a first number of identifiable features that is higher than a second number of identifiable features in other of the plurality of images of the respective container, 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Broache and Stamm with the teachings of Negro et al to employ a raking of images based on the number of identifiable features in the images in order to speed up the analysis of the captured images to determine the container identification.  A person with skill in the art would be motivated to incorporate the teachings of Negro et al because they are a known work in the same field of endeavor (ie, ranking images on the basis of the number of identifiable features that they contain) which would prompt their use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Broache et al, nor Stamm, nor Negro et al disclose the limitations related to determining, on the basis of a comparison of the identifiable features in the various images with images stored in a database, that a match exists between the captured image and the database image that identifies the container, or not.   With respect to those limitations, Wenzel et al teaches the following:
determine, based on a comparison between the identifiable features in the image for container identification with packaging pattern data for the plurality of types of containers stored in memory, whether a match condition exists between the respective container and the first type of container, (See Pars. 0017-0019, 0072, 0082, 0083, 0091; Figs. 3, 5; Ref. Numerals 112(image acquisition device), "conveyor"(conveyor shown but not numbered);   and
responsive to determining that the match condition does not exist, cause actuation of a rejection device to remove the container from the conveyor.  (See Pars. 0017-0019, 0072, 0082, 0083, 0091; Figs. 3, 5; 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Broache, Stamm, and Negro et al with the teachings of Wenzel et al to determine, based on a comparison between the identifiable features in the image for container identification with packaging pattern data for the plurality of types of containers stored in  memory, whether a match condition exists between one container and a particular type of container based on pattern data, and cause actuation of a rejection device to remove the container from the conveyor if there is no pattern match.  A person with skill in the art would be motivated to incorporate the teachings of Wenzel et al because they are a known work in the same field of endeavor (ie, using a pattern match technique to identify a match between objects) which would prompt their use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 3, which depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 which are incorporated herein by reference.   With respect to Claim 3, Broache et al discloses as follows:
The system of claim 2, wherein the identifiable features of the respective container comprise at least one of a portion of a product identification code and a portion of additional features of the respective container.  	(See Pars. 0033, 0035, 0068, 0071, 0117; Fig. 1; Ref. Numerals 119(image acquisition devices), 121(container), 125(identifiable features), "machine-readable code"(product identification code)

 Claim 4, which ultimately depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 and Claim 3 which are incorporated herein by reference.   With respect to Claim 4, Negro et al discloses as follows:
The system of claim 3, wherein the additional features of the respective container comprise at least one of a brand logo, a product logo, an ingredient list, nutrition information, and quantity information for the respective container. 	(See Col. 1, Lies 22-33; Col. 11, Lines 43-58; Ref. Numerals 204(image acquisition device), "symbol" (logo, trademark, etc.)	

With respect to Claim 5, which ultimately depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 and Claim 3 which are incorporated herein by reference.   With respect to Claim 5, Broache et al and Stamm disclose as follows:
The system of claim 3, wherein the product identification code comprises at least one of a barcode, a QR code, and a universal product code (UPC).  	(See Pars. 0033, 0035, 0068, 0071, 0117; Fig. 1; Ref. Numerals 119(image acquisition devices), 121(container), 125(identifiable features), "machine-readable code"(product identification code)		

With respect to Claim 6, which depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 which are incorporated herein by reference.   With respect to Claim 6, Stamm discloses as follows:
6.   The system of claim 2, wherein adjusting the one or more settings of the plurality of image acquisition devices comprises adjusting the respective acquisition angle of a portion of the plurality of image acquisition devices such 

With respect to Claim 7, which depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 which are incorporated herein by reference.   With respect to Claim 7, Stamm discloses:
The system of claim 2, wherein adjusting the one or more settings for the plurality of image acquisition devices is based on at least one of a size, shape, label dimensions, and label distribution for the first type of container.  (See Pars. 0012, 0013, 0020, 0028, 0032; Fig. 1; Ref. Numerals 4,7(image acquisition devices), "zoom focus"(settings)	

With respect to Claim 8, which 8depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 which are incorporated herein by reference.  With respect to Claim 8, Stamm discloses as follows:
The system of claim 2, w herein adjusting the one or more settings for the plurality of image acquisition devices comprises deactivating a portion of the plurality of image acquisition devices.   (See Pars. 0012, 0013, 0020, 0028, 0032; Fig. 1; Ref. Numerals 4,7(image acquisition devices), "zoom focus"(settings) 	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to have one of the settings be an “on” and “off” switch for the image acquisition devices for any reason deemed necessary, desirable, or reasonable by an operator or one skilled in the art.

Claim 9, which 8depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 which are incorporated herein by reference.  With respect to Claim 9, Stamm discloses as follows:
The system of claim 2, wherein the one or more settings for the plurality of image acquisition devices comprise at least one of an orientation aspect angle and a position of each of the plurality of image acquisition devices.  (See Pars. 0012, 0013, 0020, 0028, 0032, 0033; Fig. 1; Ref. Numerals 4,7(image acquisition devices), "zoom focus"(settings) 

With respect to Claim 10, which depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 which are incorporated herein by reference.   With respect to Claim 10, Broache et al and Negro et al disclose as follows:
The system of claim 2, wherein identifying the image for container identification comprises identifying a subset of the plurality of images of the respective container containing one or more of the identifiable features of the respective container. (See Broache et al: Pars. 0035, 0041, 0056, 0070, 0071; Fig. 1; Ref. Numerals 125(identifiable features)	and See Negro et al: Col. 6, Line 1-Col. 7, Line 30; Figs. 3, 4; Ref. Numerals 152(prioritized image list), "feature attributes" (identifiable features)

With respect to Claim 11
The system of claim 10, wherein identifying the image for container identification comprises identifying the image for container identification from the subset of images, (See Broache et al: Pars. 0035, 0041, 0056, 0070, 0071; Fig. 1; Ref. Numerals 125(identifiable features) wherein the image for container identification includes the first number of identifiable features that is higher than a third number of identifiable features in each image of the subset of images. (See Negro et al: Col. 6, Line 1-Col. 7, Line 30; Figs. 3, 4; Ref. Numerals 152(prioritized image list), "feature attributes" (identifiable features)

With respect to Claim 12, which depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 which are incorporated herein by reference.   With respect to Claim 12, Broache et al and Wenzel et al disclose as follows:
The system of claim 2, wherein causing actuation of the rejection device comprises causing actuation of the rejection device to divert the respective item from the conveyor (See Broache et al: Par. 0068; Ref. Numerals 121(container), "conveyor"(conveyor--not shown)  to a rejection conveyor.	(See Wenzel et al: Pars. 0017-0019, 0072, 0082, 0083, 0091; Figs. 3, 5; Ref. Numerals 112(image acquisition device), "conveyor"(conveyor shown but not numbered); Fig. 3 shows actuation of a rejection device to remove a non-matching object (ie, container) from the conveyor
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to have the rejection container be substituted with a discharge conveyor which is a design decision made by one skilled in the art.


With respect to Claim 13, which depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 which are incorporated herein by reference.   With respect to Claim 13, Broache et al discloses as follows:
The system of claim 2, wherein the respective container has a cylindrical shape.  (See Par. 0068; Ref. Numerals 121(container), "geometric shape" (cylindrical shape), "conveyor"(conveyor--not shown)

With respect to Claim 14, which depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 which are incorporated herein by reference.   With respect to Claim 14, Broache et al and Wenzel et al disclose as follows:
The system of claim 2, wherein determining that the match condition does not exist comprises determining that a no-match condition or a mismatch condition exists between the respective container  (See Broache et al: Pars. 0035, 0041, 0056, 0070, 0071, 0121; Fig. 1; Ref. Numerals 121(container), 125(identifiable features)  and the packaging pattern data for the first type of container.	(See Wenzel et al: Pars. 0017-0019, 0072, 0082, 0083, 0091; Figs. 3, 5; Ref. Numerals 112(image acquisition device), "conveyor"(conveyor shown but not numbered);

With respect to Claim 15
The system of claim 14, wherein determining that the mismatch condition exists comprises detecting, based on the comparison of the identifiable features of the image for container identification with the packaging pattern data for the plurality of types of containers, (See Wenzel et al: Pars. 0017-0019, 0072, 0082, 0083, 0091; Figs. 3, 5; Ref. Numerals 112(image acquisition device),  “conveyor"(conveyor shown but not numbered); that the identifiable features in the image for container identification matches product packaging data for another type of the plurality of types of containers than the first type of container.  (See Broache et al: Pars. 0035, 0041, 0056, 0070, 0071, 0121; Fig. 1; Ref. Numerals 121(container), 125(identifiable features)			

With respect to Claim 17, which ultimately depends from independent Claim 2, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 2 and Claim 14 which are incorporated herein by reference.   With respect to Claim 17, Broache et al and Wenzel et al disclose as follows:
The system of claim 14, wherein determining that the no-match condition exists comprises detecting, based on the comparison of the identifiable features of the image for container identification with the packaging pattern data for the plurality of types of containers, , (See Wenzel et al: Pars. 0017-0019, 0072, 0082, 0083, 0091; Figs. 3, 5; Ref. Numerals 112(image acquisition device),  “conveyor"(conveyor shown but not numbered)  that the identifiable features in the image for container identification fail to match the product packaging data for any of the plurality of types of containers.	(See Broache et al: Pars. 0035, 0041, 0056, 0070, 0071, 0121; Fig. 1; Ref. Numerals 121(container), 125(identifiable features)		

Claim 18, Broache et al discloses the limitations of independent Claim 18 as follows: 
A method comprising:
determining, by processing circuitry of a controller, a first type of item of a plurality of types of items for processing on a conveyor;	(See Pars. 0005, 0021, 0044, 0048, 0053, 0068, 0074, 0078; Fig. 1; Ref. Numerals 101(controller), 103(processing circuitry), 119(image acquisition devices), 121(items), "conveyor"(conveyor--not shown)
adjusting, by the processing circuitry, one or more settings for each of a plurality of image acquisition devices for capturing images of a plurality of the first type of items at an inspection location on the conveyor,	(See Pars. 0043, 0068, 0074, 0078; Fig. 1; Ref. Numerals 119(image acquisition devices), 121(items), "conveyor"(conveyor--not shown)
wherein the adjusting of the plurality of image acquisition devices configures the plurality of image acquisition devices to capture images an entire outer surface of the plurality of the first type of items;	(See Pars. 0043, 0068, 0074, 0078; Fig. 1; Ref. Numerals 119(image acquisition devices), 121(items), "conveyor"(conveyor--not shown)
acquiring, by the plurality of image acquisition devices, images of the plurality of the first type of items passing the inspection location of the conveyor;	(See Pars. 0043, 0068, 0074, 0078; Fig. 1; Ref. Numerals 119(image acquisition devices), 121(items), "conveyor"(conveyor--not shown)
by the processing circuitry for each item of the plurality of the first type of items, identifying, from a plurality of images of the respective item, an image for item identification,	(See Pars. 0068-0070, 0074, 0078; Fig. 1; 
wherein the image for item identification includes a first number of identifiable features that is higher than a second number of identifiable features in other of the plurality of images of the respective item;	(See Pars. 0035, 0041, 0056, 0070, 0071; Fig. 1; Ref. Numerals 125(identifiable features)
determining, based on a comparison between the identifiable features in the image for item identification with packaging pattern data for the plurality of types of items stored in memory of the controller, whether a match condition exists between the respective item and the first type of item; (See Pars. 0035, 0041, 0056, 0070, 0071, 0121; Fig. 1; Ref. Numerals 121(container), 125(identifiable features)  and
responsive to determining that the match condition does not exist, cause actuation of a rejection device to remove the item from the conveyor. (See Par. 0068; Ref. Numerals 121(container), "conveyor"(conveyor--not shown)
Broache et al, however, does not specifically disclose the limitation to adjust one or more settings for the plurality of image acquisition devices to capture an entire outer surface of the items.  With respect to those limitations regarding adjusting one or more settings of the image acquisition devices, Stamm teaches the following:
adjusting, by the processing circuitry, one or more settings for each of a plurality of image acquisition devices for capturing images of a plurality of the first type of items at an inspection location on the conveyor, (See Pars. 0012, 0013, 0028, 0032; Fig. 1; Ref. Numerals 4,7(image acquisition devices), "zoom focus"(settings)
wherein the adjusting of the plurality of image acquisition devices configures the plurality of image acquisition devices to capture images an entire outer surface of the plurality of the first type of items; (See Pars. 0012, 0013, 0028, 0032; Fig. 1; Ref. Numerals 4,7(image acquisition devices), "zoom focus"(settings)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Broache et al with the teachings of Stamm to have the capability to adjust settings of the image acquisition devices in order to ensure that the imaging devices can obtain images of the entire outer surface of items as they are being moved along a conveyor.  A person with skill in the art would be motivated to incorporate the teachings of Stamm because they are a known work in the same field of endeavor (ie, adjusting the settings of a plurality of image acquisition devices) which would prompt their use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Broache et al nor Stamm disclose the limitation related to ranking images with respect to the number of identifiable features obtained in the images obtained by the image acquisition devices.   With respect to that limitation, Negro et al teaches the following:
wherein the image for item identification includes a first number of identifiable features that is higher than a second number of identifiable features in other of the plurality of images of the respective item; (See Col. 6, Line 1-Col. 7, Line 30; Figs. 3, 4; Ref. Numerals 152(prioritized image list), "feature attributes" (identifiable features)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Broache and Stamm with the teachings of Negro et al to employ a raking of images based on the number of identifiable features in the images in order to speed up the analysis of the captured images to 
Neither Broache et al, nor Stamm, nor Negro et al disclose the limitations related to determining, on the basis of a comparison of the identifiable features in the various images with images stored in a database, that a match exists between the captured image and the database image that identifies the container, or not.   With respect to those limitations, Wenzel et al teaches the following:
determining, based on a comparison between the identifiable features in the image for item identification with packaging pattern data for the plurality of types of items stored in memory of the controller, whether a match condition exists between the respective item and the first type of item; and (See Pars. 0017-0019, 0072, 0082, 0083, 0091; Figs. 3, 5; Ref. Numerals 112(image acquisition device), "conveyor"(conveyor shown but not numbered);   and
responsive to determining that the match condition does not exist, cause actuation of a rejection device to remove the item from the conveyor.  (See Pars. 0017-0019, 0072, 0082, 0083, 0091; Figs. 3, 5; Ref. Numerals 112(image acquisition device), "conveyor"(conveyor shown but not numbered); Fig. 3 shows actuation of a rejection device to remove a non-matching object (ie, container) from the conveyor
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Broache, Stamm, and Negro et al with the teachings of Wenzel et al to determine, based on a 

With respect to Claim 19, which depends from independent Claim 18, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 18 which are incorporated herein by reference.   With respect to Claim 19, Broache et al disclose as follows:
The method of claim 18, wherein the identifiable features of the respective item comprise at least one of a portion of a product identification code and a portion of additional features of the respective item.  (See Pars. 0033, 0035, 0068, 0071, 0117; Fig. 1; Ref. Numerals 119(image acquisition devices), 121(container), 125(identifiable features), "machine-readable code"(product identification code)

With respect to Claim 20, which depends from independent Claim 18, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 18 which are incorporated herein by reference.   With respect to Claim 20, Broache et al and Wenzel et al disclose as follows:
The method of claim 18, wherein determining that the match condition does not exist comprises determining that a no-match condition or a mismatch condition 

With respect to Claim 21, which ultimately depends from independent Claim 18, Broache et al, Stamm, Negro et al, and Wenzel et al together teach all of the limitations of Claim 18 and Claim 20 which are incorporated herein by reference.   With respect to Claim 21, Broache et al and Wenzel et al disclose as follows:
The method of claim 20, wherein determining that the mismatch condition exists comprises detecting, based on the comparison of the identifiable features of the image for container identification with the packaging pattern data for the plurality of types of containers, (See Wenzel et al: Pars. 0017-0019, 0072, 0082, 0083, 0091; Figs. 3, 5; Ref. Numerals 112(image acquisition device),  “conveyor"(conveyor shown but not numbered); that the identifiable features in the image for container identification matches product packaging data for another type of the plurality of types of containers than the first type of container.  (See Broache et al: Pars. 0035, 0041, 0056, 0070, 0071, 0121; Fig. 1; Ref. Numerals 121(container), 125(identifiable features)			
	
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        March 15, 2021